Citation Nr: 0519310	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  99-02 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), rated as 50 percent disabling prior 
to January 24, 2003.  

2.  Entitlement to an increased evaluation for PTSD, rated as 
70 percent disabling from January 24, 2003.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from October 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In that determination, the RO denied 
the appellant's claim for an evaluation in excess of 50 
percent for service-connected PTSD.  The appellant disagreed.  

The RO initially concluded that the appellant had not timely 
filed his notice of disagreement, and the Board in its June 
2000 decision agreed.  By an Order dated in March 2001, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's decision and remanded the claim for 
further adjudication.  By a December 2001 decision, the Board 
concluded the notice of disagreement was timely and remanded 
the case to the RO for issuance of a statement of the case.  
The appellant subsequently perfected this appeal.  

By an April 2003 decision, the Board denied an evaluation in 
excess of 50 percent for PTSD.  By an Order dated in 
September 2003, the Court vacated that decision and remanded 
the case for further adjudication.  In March 2004, the Board 
remanded the case for further evidentiary development.  In 
light of that development, the RO in a February 2005 rating 
decision assigned a 70 percent evaluation effective January 
24, 2003.  The appellant presumably seeks the maximum benefit 
allowed by law and has not clearly expressed an intent to 
limit his appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).  Therefore, the issues for appellate review are as 
styled on the title page of this decision.  


FINDINGS OF FACT

1.  Prior to January 24, 2003, the appellant's PTSD was 
manifested primarily by anxiety, recurring depression, 
decreased concentration, sleeping problems, reexperiencing, 
avoidance and arousal stemming from experiences during World 
War II, inability to adapt to stressful situations, and panic 
attacks a couple of times per week that produce occupational 
and social impairment with reduced reliability and 
productivity.  

2.  From January 24, 2003, the appellant's PTSD -manifested 
by increased anxiety and agitation, decreased concentration 
and memory, fluctuating moods, and depression for which he 
took medication, easy agitation, appropriate affect, and no 
suicidal or homicidal ideation - did not produce total social 
and occupational impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD prior to January 24, 2003, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125 
to 4.130, Diagnostic Code 9411 (2004).  

2.  The criteria for an evaluation in excess of 70 percent 
for PTSD from January 24, 2003, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125 
to 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

The RO established service connection for psychoneurosis 
anxiety by a May 1946 rating action.  The appellant had 
served aboard USS Franklin in the Pacific during in World War 
II, where he participated in numerous combat actions.  He 
received his initial treatment for the disability while in 
service.  Service connection has been in effect for a 
psychiatric disability, initially classified as 
psychoneurosis anxiety, then anxiety neurosis, and now PTSD, 
since November 1945.  A 50 percent rating was assigned for 
this disorder, effective from November 1945; the 50 percent 
rating was reduced to 30 percent, effective from July 1947; 
the 30 percent rating was reduced to 10 percent, effective 
from September 1949; the 10 percent rating was increased to 
30 percent, effective from March 1978; and the 30 percent 
rating was increased to 50 percent, effective from April 
1990.  When he filed this claim in April 1997 for an increase 
in the evaluation, the 50 percent evaluation remained in 
effect.  Thus, the appellant sought an evaluation in excess 
of 50 percent disabling.  Because the RO in a February 2005 
rating decision increased the evaluation to 70 percent 
disabling effective January 24, 2003, the Board will first 
determine whether an evaluation in excess of 50 percent is 
warranted before January 24, 2005, and will then determine 
whether an evaluation in excess of 70 percent is warranted 
from January 24, 2003.  

Applicable Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2004).  
If the preponderance of the evidence is in favor of a claim, 
or the evidence is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2 (2004); Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

PTSD is rated pursuant to the criteria of Diagnostic Code 
9411.  As provided in a General Rating Formula for Mental 
Disorders, Diagnostic Code 9411 for PTSD provides for the 
following ratings at and above the 50-percent level:  

50 percent:  Occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.  

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.  

100 percent:  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.

In evaluating the severity of the psychiatric manifestations, 
one tool the examiners used in discussing the appellant's 
case was a score corresponding to the Global Assessment of 
Functioning (GAF) scale.  The GAF scale reflects 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score 
is highly probative as it relates directly to the appellant's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

Evaluation Prior to January 24, 2003

VA medical records show that the appellant was treated and 
evaluated for psychiatric problems from the early 1990s to 
2002.  The more salient medical reports are discussed below.  

The VA reports of outpatient treatment since the early 1990s 
reveal that his PTSD was treated with medication and 
continuous outpatient visits.  Reports of his recent 
treatment show that he has recurring depression associated 
with PTSD.  

When he filed his claim for an increased rating in April 
1997, VA also received a statement from a VA physician who 
reported the appellant had received treatment for PTSD for 
several years at a VA medical facility.  The physician noted 
the appellant was anxious and depressed most of the time with 
decreased concentration and sleeping problems and an 
inability to cope with stressful situations.  

VA examination in May 1997 indicated the appellant was 
oriented in all spheres and spoke comfortably and easily, 
except when talking about his military experiences, at which 
time he broke down from one moment to the next, in tears for 
which he apologized profusely.  There was no evidence of any 
auditory or visual hallucinations and no evidence of 
delusional thinking.  There was a hint towards 
obsessionality.  There was no evidence of a cognitive 
deficit.  There were considerable complaints of flashbacks, 
tearfulness, and a good deal of insomnia.  The Axis I 
diagnoses were PTSD, and general anxiety neurosis.  The Axis 
V (Global assessment of Functioning, or GAF) diagnosis was 
61.  

The appellant submitted copies of medical literature in 1999, 
to the effect that medication was not always a solution for 
depression and that PTSD was manifested by various symptoms.  

VA psychiatric examination in November 2002 indicated the 
appellant (born in 1925) had retired in 1991, and that he had 
been married for 52 years and had a good relationship with 
his wife.  He reported no close friends.  His speech was of 
normal rate, rhythm, and volume.  His mood was blue and his 
affect was constricted.  He denied suicidal ideation and past 
attempts though he acknowledged experiencing thoughts over 
the last couple of months without plan or intent.  He denied 
homicidal ideation.  He described significant depressive 
cognition believing that he was useless and worthless.  He 
denied hallucinations and delusions.  His thoughts were 
logical, goal directed, and coherent.  The Axis I diagnosis 
was PTSD.  He reported having panic attacks a "couple" of 
times per week.  The Axis V diagnosis or GAF score was 45 
based on social impairments and panic attacks.  The examiner 
noted that the PTSD was manifested by re-experiencing, 
avoidance, and arousal stemming from combat experience in 
World War II.  It was noted that the appellant was socially 
impaired, having no friends and a limited social life.  

The medical evidence indicates that the appellant's PTSD is 
manifested primarily by anxiety, recurring depression, 
decreased concentration, sleeping problems, re-experiencing, 
avoidance, and arousal stemming from experiences during World 
War II, the inability to adapt to stressful situations, and 
panic attacks a couple of times per week that produce 
occupational and social impairment with reduced reliability 
and productivity.  The Board notes that the evidence reveals 
the appellant has problems in establishing social 
relationships, but finds that the 50 percent evaluation for 
the PTSD best represents his disability picture based on the 
manifestations of that disorder.  38 C.F.R. § 4.7 (2004).  

The appellant's GAF was 61 at the time of the May 1997 VA 
examination and 45 at the time of the VA examination in 
November 2002.  A GAF of 1 to 10 indicates persistent danger 
of severely hurting self or others or persistent inability to 
maintain minimal personal hygiene or serious suicidal act 
with clear expectation of death, a GAF of 11 to 20 indicates 
some danger of hurting self or others or occasionally fails 
to maintain minimal personal hygiene (e.g., smears feces) or 
gross impairment in communication.  A GAF of 31 to 40 
indicates some impairment in reality testing or communication 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood.  A GAF of 41 to 
50 indicates serious symptoms or any serious impairment in 
social, occupational or school functioning.  A GAF of 51 to 
60 indicates moderate symptoms or moderate difficulty in 
social, occupation or school functioning.  A GAF of 61 to 70 
indicates some mild symptoms or some difficulty in social, 
occupational or school functioning, but generally functioning 
pretty well and has some meaningful interpersonal 
relationships.  GAF of 71 to 80 indicates that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors with no more than sight impairment in 
social, occupation or school functioning.  GAF's are defined 
under the provisions of the AMERICAN PSYCHIATRIC ASSOCIATION'S 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 32, Fourth 
Edition (DSM-IV), that is to be used in the evaluation of the 
appellant's psychiatric disability.  38 C.F.R. § 4.125 
(2004).  The appellant's recent GAF of 45 is consistent with 
the conclusion that a 50 percent evaluation for the PTSD 
would best represent his disability picture.

While some of the appellant's PTSD symptoms, such as panic 
attacks and difficulty in adapting to stressful 
circumstances, are found in the criteria for a 70 percent 
evaluation, they are not present to the degree specified for 
the 70 percent evaluation.  For example, he has about two 
panic attacks weekly, which is closer to the 50 percent 
requirement of "more than once a week," and far less than 
"near-continuous" panic as specified for the 70 percent 
rating.  While he has depression, it is not shown to affect 
his ability to function independently, appropriately, and 
effectively.  The overall evidence does not reflect the 
presence of PTSD that produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
PTSD with such symptoms as: suicidal ideation; obsessional 
rituals that interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships to support the assignment of a 70 percent 
evaluation for the PTSD under diagnostic code 9411.  In light 
of the evidence and based on this analysis, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to an evaluation 
in excess of 50 percent for PTSD.  

Increased Evaluation from January 24, 2003

VA clinical record on January 24, 2003, indicated the 
appellant's psychiatric state was deteriorated with increased 
anxiety and agitation secondary to four-day-old news of 
denial for increased compensation.  It was noted he felt the 
decision was unfair.  He reported he woke each night, though 
he did not have nightmares every night.  He also had 
decreased concentration and memory, fluctuating moods, and 
some depression for which he took medication.  The assessment 
includes a note that he was so anxious at the evaluation that 
he peeled a nail of the right finger to the extent that it 
started bleeding a little.  It was cleaned and covered with a 
band-aid.  The appellant had little threshold for stress and 
deteriorates quickly.  

Subsequent VA clinical records, in June, September, October 
2003, and in April, June, September, and December 2004 
indicated the appellant was anxious and easily agitated, with 
diagnoses of PTSD and recurrent depression treated with anti-
depressive medication.  It was noted he denied depressed mood 
and that he was alert, slept well at night, alert, had 
appropriate affect, and had no suicidal or homicidal 
ideation.  His condition was described as improved but 
feeling sedated, with logical and goal directed speech.  

In March 2004, the Board remanded the case for the appellant 
to undergo a VA examination to address the following 
questions:  (1) What is the severity of the appellant's PTSD, 
including in terms of any social impairment, effect on work 
efficiency, and ability to perform occupational tasks?: (2) 
What is the appropriate [GAF] score of his PTSD, and why?; 
and (3) Without taking his age into account, how does the 
appellant's PTSD affect his ability to be gainfully employed?  

VA examination in October 2004 indicated that the claims file 
was reviewed and the appellant interviewed.  The examiner 
reviewed the questions posed by the Board's remand and 
exhibited a knowledge of the appellant's circumstances based 
on a review of the claims file.  It was noted the appellant 
stated he had some reduction in anger and irritability, at 
least on the surface if not internally, with continued 
arousal symptoms in the form of anger and irritability and 
physical tension.  He described hypervigilence and 
watchfulness "all the time", for example by checking for 
exits and escape routes.  He reported very light and tenuous 
sleep, mildly intrusive thoughts, and mild efforts to avoid 
reminders of the war, such as war coverage on television and 
reunions.  He denied any use or abuse of alcohol.  The 
examiner noted the appellant remained active with good 
hedonic tone and swam three days per week.  It was noted the 
appellant remained married to his spouse of 54 years and 
described a good and close relationship, though one of 
increased stress due to her recent diagnosis of leukemia.  He 
had three sons and two grandchildren with whom he was very 
close and in frequent contact.  He was retired from his 
employment, though occasionally attends courses at a 
community college.  He withdrew from two courses due to 
fatigue.  It was noted he was seen in a VA psychiatry clinic 
on a quarterly basis.  

Mental status examination showed the appellant as bright and 
engaging.  His affect was generally euthymic and with range 
with some tension, as well as significant humor.  His mood 
was "pretty good, as long as things are going my way," 
which he said with some humor.  His thought process was 
logical without evidence of thought disorder.  He denied 
hallucinations or delusions, and there was no evidence of 
this on examination.  His cognition was grossly intact and 
his insight and judgment were good.  There was no suicidal or 
homicidal ideation.  The impressions included PTSD, 
obsessive-compulsive personality traits leading the appellant 
to need "control", and a GAF score of 60 (both within the 
last year and currently).  The examiner summarized that the 
appellant described chronic symptoms of PTSD.  

It is not clear that his condition ha either 
improved or worsened significantly since the time 
of [the] last exam[ination], despite the examiner's 
assignment of a GAF of 45 at the time of [the] last 
exam[ination] in 2002.  His mental health 
provider's assessment of his level of function has 
remained consistent over the last four to five 
years.  With respect to the questions contained in 
the remand, the appellant's symptoms do not appear 
to have caused major impairment in either social or 
vocational function.  Some difficulties in 
concentration appear to be the primary impediment 
to vocational functioning, as well as irritability 
and difficulty getting along with others.  

For an evaluation in excess of the 70 percent evaluation 
already assigned by the RO, the evidence must show total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  The evidence 
described above simply does not reveal such symptomatology.  
The January 24, 2003, VA clinical records discussed increased 
anxiety and agitation after receiving an adverse VA 
determination, nightly insomnia and occasional nightmares, 
decreased concentration and memory, fluctuating moods, and 
some depression.  There was no indication of total social and 
occupational impairment, or of persistent delusions or 
hallucinations, or of grossly inappropriate behavior, or of 
an inability to care for his hygiene.  He was not disoriented 
or forgetful.  In other words, he showed no symptoms that 
might indicate a total social and occupational impairment.  
Although the assessment indicated the appellant was so 
anxious at the evaluation that he peeled a nail of the right 
finger to the extent that it started bleeding a little, that 
did not represent a suicidal or homicidal ideation as 
contemplated by the rating criteria.  Subsequent VA clinical 
records, in June, September, October 2003, and in April, 
June, September, and December 2004, continued to show was 
anxiety and agitation, with depression, but without suicidal 
or homicidal ideation or indication of total social and 
occupational impairment.  

Not only do the VA clinical records fail to indicate total 
social and occupational impairment after January 24, 2003, 
the VA examination in October 2004 specifically to address 
the severity of the PTSD symptomatology does not indicate 
such impairment.  After recording the appellant's 
descriptions of his symptoms, it was noted he was swam three 
days per week, had good relationships with his spouse of 54 
years and his three sons and two grandchildren, was retired 
from his employment, and occasionally attended courses at a 
community college.  The examiner found the appellant bright 
and engaging, with a euthymic affect, significant humor, 
"pretty good" mood, logical thought processes, no 
hallucinations or delusions, intact cognition, good insight 
and judgment, and no suicidal or homicidal ideation.  The GAF 
score was 60; scores within a range of 51 to 60 indicate 
moderate symptoms or moderate difficulty in social, 
occupation or school functioning.  DSM-IV, at 32.  This score 
and the mental health evaluation findings supporting it 
indicate a moderate impairment, and do not represent a total 
social and occupational impairment.  Moreover, in response to 
the questions posed by the Board's March 2004 remand, the 
examiner indicated "the veteran's symptoms do not appear to 
have caused major impairment in either social or vocational 
function."  Although reduced concentration, irritability, 
and difficulty getting along with others affected his social 
and occupational functioning, these problems did not cause 
total impairment.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 70 percent for PTSD 
from January 24, 2003.  

II.  Duty to Notify and Assist

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist in obtaining such information or evidence.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004). 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Pelegrini II  held, in part, that a notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini II, the 
Board finds any defect with respect to the VCAA notice 
requirement in this case to be harmless error for the reasons 
specified below.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim by letters dated in April 
1997, April 2002, February 2003, November 2003, August 2004, 
and May 2005.  Additionally, it has sent him a statement of 
the case in January 1999 and January 2003.  After the Court 
vacated and remanded the Board's decisions of June 2000 and 
April 2003, the Board remanded the claim in and December 2001 
March 2004 for evidentiary development and readjudication by 
the RO.  The RO readjudicated the claim and issued a 
supplemental statement of the case in February 2005 that 
informed him of the evidence considered, the legal criteria, 
and the analysis of the claim, including identification of 
elements for which evidence was deficient.  

By these communications, VA has informed the appellant of the 
evidence necessary to substantiate the claim.  The RO 
notified the appellant of the need for information or 
evidence concerning the severity of his PTSD.  In response, 
the appellant identified sources of treatment, and records 
from these sources are associated with the claims file.  The 
appellant has been informed of the information and evidence 
not of record that is necessary to substantiate the claim, of 
the information and evidence he was expected to provide, of 
the information and evidence that VA would seek to obtain, 
and of the need to provide any information and evidence in 
his possession pertinent to the claim.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claim, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After VA provided this notice, the appellant 
communicated on multiple occasions with VA, without informing 
it of pertinent evidence.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2004).  Assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  

The evidence of record includes the service medical records, 
VA clinical and treatment records, and submissions from the 
appellant.  The record also includes multiple VA 
examinations, most recently in October 2004, addressing the 
severity of the PTSD.  The appellant has not identified any 
additional information or evidence necessary to substantiate 
the claim.  There is no reasonable possibility further 
assistance might substantiate the claim.   See 38 U.S.C.A. 
§ 5103A(2) (West 2002); 38 C.F.R. § 3.159(d) (2003).  On 
appellate review, there are no areas in which further 
development is needed.  


ORDER

An evaluation in excess of 50 percent for PTSD prior to 
January 24, 2003, is denied.  

An evaluation in excess of 70 percent for PTSD from January 
24, 2003, is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


